Citation Nr: 0834463	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1948 to August 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied service connection 
for bilateral hearing loss. 

Issues not on appeal

In the above-mentioned October 2006 rating decision, the RO 
also denied the veteran's claims of entitlement to service 
connection for a skin disorder, bilateral tinnitus and 
pneumonia.  The veteran has not expressed dissatisfaction 
with those parts of the RO's decision.  Those issues are 
therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent evidence of record does not support a finding 
that the veteran experiences any disease of injury of the 
ears in service or hearing loss within one year after 
service. currently diagnosed bilateral hearing loss and his 
military service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 24, 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."
 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The February 2006 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the February 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
veteran's claimed bilateral hearing loss.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, his service personnel 
records and his VA outpatient medical records.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that a medical opinion regarding the etiology of 
this claimed disability have not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.
As will be discussed below, there is already medical evidence 
that the veteran currently has bilateral hearing loss.  The 
record is missing critical evidence of that an event, injury, 
or disease occurred in service, McLendon element (2), and the 
veteran's claim is being denied on that basis.  The outcome 
of this case thus hinges on matters other than those which 
are amenable to VA examination and medical opinion. 
 Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the veteran was the victim suffered an in-service injury or 
disease.  That question cannot be answered via medical 
examination or opinion, but rather on evidence already in the 
file, in particular the veteran's service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), VA treatment records 
from December 2005 reveal that the veteran has bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 (2007).  Hickson 
element (1) has therefore been satisfied. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss or indeed of any ear disease in 
service.  The service medical records reveal that the veteran 
did not report any hearing problems while in service, and the 
veteran's ears were noted as normal upon separation.  

In addition, the evidence does not show hearing loss within 
the one year presumptive period after service.  The first 
diagnosis of hearing loss in the claims folder comes from the 
above-mentioned December 2005 VA audiology consult, performed 
more than half a century after the veteran separated from 
service and long after the end of the one year presumptive 
period found in 38 C.F.R. § 3.309(a).  

Concerning injury, the veteran's service personnel records 
indicate that his military occupational specialties included 
work as a clerk typist, clerk non-typist, financial technical 
clerk, financial clerk typist, disbursing clerk and financial 
technician.  

In essence, the veteran has alleged that that he performed 
these duties in a building adjacent to the runway at 
Tachikawa Air Force Base and was exposed to constant noise 
from aircraft, as well as the sound of adding machines and 
typewriters.  

While the Board has no reason to doubt that the veteran was 
exposed to various levels of noise in service, as were all 
other veterans, there is no indication that such exposure 
resulted in any injury.  As was noted above, the veteran's 
service treatment records do not indicate any abnormalities 
with respect to the veteran's ears upon separation.  Indeed, 
the record is devoid of any competent medical evidence which 
even hints of an ear injury.  Moreover, there is no evidence 
which suggests that the veteran encountered excessive levels 
of noise exposure at any time sure service.  As noted above, 
he was a clerk-typist in service, which is hardly consistent 
with exposure to acoustic trauma or excessive levels of 
noise.  Moreover, although he was stationed on an Air Force 
base, as are all other members of the United Sates Air Force, 
this does not lead to a conclusion that he was ever in 
proximity to harmful levels of engine noise.  Finally, there 
is no indication of participation in combat, which would 
allow for a statutory presumption of exposure to high levels 
of noise and/or acoustic trauma.  Cf. 38 U.S.C.A. § 1154(b) 
(West 2002).   

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson  element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Indeed, the evidence of record does not 
include any medical statement attempting to link the 
veteran's currently diagnosed bilateral hearing loss to his 
military service.

To the extent that the veteran and his representative contend 
that a medical relationship exists between his hearing loss 
and service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


